Kincheloe, Judge:
These appeals to reappraisement have been submitted for decision upon an oral stipulation entered into by and between counsel for the respective parties hereto.
Accepting the stipulation as a statement of fact, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the'value of the merchandise here involved, and that such values are as follows:

Reappraisement No. per yard

148126-A 36)4" A/L White Art Linen, manufacturer’s No. 3734, 39 pence call No. 7216
54" A/L White Art Linen, manufacturer’s No. 3734, call 61)4 pence No. 7218
45" A/L White Art Linen, manufacturer’s No. 2640, call No. 7223 56 pence
54" A/L White Art Linen, manufacturer’s No. 2640, call No. 7224 69)4 pence
*557148127-A 36A/L White Art Linen, manufacturer’s No. 3734, 39 pence call No..7216
54” A/L White Art Linen, manufacturer’s No. 3734, call 61^ pence No. 7218
AH less 3}i per centum discount, plus cases and packing as entered.
Insofar as the appeals relate to all other merchandise they are hereby dismissed.
Judgment will be rendered accordingly.